DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.



Allowable Subject Matter
Claims 1-3, 5-6 & 9-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1-3, 5-6, 9-18 & 21 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising:  a first passive component electrically coupled to the voltage regulator circuit, the first passive component selected from a group consisting of: a capacitor, an inductor, a resistor, a fuse, and an antifuse, the first passive component comprising: (i)    a first portion integrated into the first semiconductor die, and (ii)    a second portion integrated into the second semiconductor die, wherein: the first portion and the second portion are coupled together to complete the first passive component when the second side of the first semiconductor die is coupled to the first side of the second semiconductor die, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Sharan (USPGPUB DOCUMENT: 2016/0190113) discloses in Fig 3, see modified figure in office action, a semiconductor package, comprising:
(A)    a package substrate(104)[0019] comprising:
(i)    a first side(bottom), and
(ii)    a second side(top) opposite the first side(bottom);
(B)    a first semiconductor die(306)[0029] comprising:
(i)    a first side(bottom) coupled to the second side(top) of the package substrate(104)[0019], and
(ii)    a second side(top) opposite the first side(bottom) and comprising a first bonding(since the bonding around perimeter of 306, the second side comprises a first bonding)[0026,0029]
layer;
(C)    a second semiconductor die(308)[0029] comprising:
(i)    a first side(bottom) comprising a  second bonding layer(since solder bump grid 340 bonds the first and second semiconductor dies, examiner interprets 340 as a bonding layer)[0034,0029] coupled to the second side(top) of the first semiconductor die(306)[0029], and
(ii)    a second side(top) opposite the first side(bottom);
(D)    a voltage regulator circuit(314)[0021,0024] comprising at least one active component[0025]; but does not disclose the relationship of  a first passive component electrically coupled to the voltage regulator circuit, the first passive component selected from a group consisting of: a capacitor, an inductor, a resistor, a fuse, and an antifuse, the first passive component comprising: (i)    a first portion integrated into the first semiconductor die, and (ii)    a second portion integrated into the second semiconductor die, wherein: the first portion and the second portion are coupled together to complete the first passive component when the second side of the first semiconductor die is coupled to the first side of the second semiconductor die.  Therefore, it would not be obvious to make the semiconductor package as claimed.


The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising: 
 a second passive component located between the first passive component and the first side of the first semiconductor die, wherein a component type of the second passive component is selected from a group consisting of: a capacitor, an inductor, and a resistor, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising: 
a second passive component located between the first passive component and the second side of the second semiconductor die, wherein a component type of the second passive component is selected from a group consisting of: a capacitor, an inductor, and a resistor, in combination with the rest of claim limitations as claimed and defined by the Applicant. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819